—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 11, 1996, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention is that the trial court erred in denying the defense counsel’s challenge for cause of a juror *431whose brother was a police officer. A challenge to a prospective juror on the ground that the juror has a state of mind that is likely to preclude him or her from rendering an impartial verdict should only be granted if there is a substantial risk that the juror’s state of mind will affect his or her ability to discharge his responsibilities, a determination committed to the discretion of the trial court, with its unique opportunities to evaluate the prospective jurors during voir dire (see, People v Williams, 63 NY2d 882; People v Davis, 221 AD2d 653; People v Campbell, 216 AD2d 482). The court did not improvidently exercise its discretion in denying the defense counsel’s challenge. Sullivan, J. P., Joy, Krausman and Florio, JJ., concur.